Citation Nr: 1329678	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to December 8, 2009, and from June 1, 2013. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Marcus, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  

The Veteran served on active duty from April 1961 to October 
1967.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims files was 
subsequently returned to the RO in Winston-Salem, North 
Carolina.

When this case was before the Board in April 2012, the Board 
denied the Veteran's claims for higher ratings for 
posttraumatic stress disorder (PTSD), degenerative disc 
disease of the lumbosacral spine, and right lower extremity 
radiculopathy, and for a TDIU from December 8, 2009.  At 
that time a 100 percent schedular rating had been in effect 
from December 8, 2009.  In April 2012 and December 2012, the 
Board remanded the claim for a TDIU prior to December 8, 
2009, for further development.  

While the case was in remand status, the 100 percent rating 
in effect for the Veteran's service-connected prostate 
cancer was reduced, effective June 1, 2013.  When the case 
was most recently before the Board in May 2012, the issue of 
entitlement to a TDIU prior to December 8, 2009, and from 
June 1, 2013, was remanded for further development.

While the case was in remand status, the Appeals Management 
Center (AMC) issued a supplemental statement of the case in 
July 2013 addressing the remanded TDIU issue.  The 
supplemental statement of the case also addressed the issues 
decided in the Board's April 2012 decision and other rating 
issues.  The supplemental statement of the case includes no 
explanation as to why the rating issues were included other 
than to state that the appeal was remanded by the Board.  
The record does not reflect that the Veteran has initiated a 
new appeal with respect to the rating assigned for his PTSD, 
low back disability, or right lower extremity radiculopathy.  
Moreover, the record does not reflect that he has initiated 
an appeal with respect to the ratings assigned for any of 
his other service-connected disabilities.  Therefore, those 
rating issues are not properly before the Board at this 
time.

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.


REMAND

The Veteran is seeking a TDIU during the period prior to 
December 8, 2009, and from June 1, 2013.  Prior to December 
8, 2009, service connection was in effect for PTSD, 
bilateral hearing loss, degenerative disc disease of the 
lumbosacral spine, and radiculopathy involving the right 
lower extremity.  During the period beginning June 1, 2013, 
service connection was also in effect for radiculopathy 
involving the left lower extremity, prostate cancer, and 
erectile dysfunction.  

The essential questions before the Board are whether the 
service-connected PTSD, bilateral hearing loss, degenerative 
disc disease and right lower extremity radiculopathy were 
sufficient by themselves prior to December 8, 2009, to 
render the Veteran unemployable, and whether all of his 
service-connected disabilities have been sufficient by 
themselves to render him unemployable during the period 
beginning June 1, 2013.

The evidence currently of record is not adequate for 
adjudication purposes.  Pursuant to the Board's May 2013 
remand directives, the Veteran was afforded VA examinations 
in June 2013.  The reports of these examinations are not in 
compliance with the Board's remand directives.  Although the 
examiners provided opinions concerning the impact of the 
Veteran's individual service-connected disabilities on his 
employability, no opinion concerning the combined effects of 
the service-connected disabilities was provided.  Moreover, 
the spine examiner stated that the Veteran's back disability 
had no effect on his ability to work but the only rationale 
provided for this opinion was that the Veteran was retired.  
Therefore, the Board concludes that the opinion was not 
properly supported.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and that 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim.

2.  Then, the Veteran should be provided 
an examination by an examiner or a board 
of examiners with sufficient expertise 
to determine the impact of the Veteran's 
service-connected disabilities on his 
employability.  The claims files and any 
pertinent evidence in Virtual VA that is 
not contained in the claims files should 
be made available to and reviewed by the 
examiner or board of examiners.  Any 
indicated studies should be performed.

Based upon a review of the Veteran's 
pertinent history and the examination 
results, the examiner or board of 
examiners should answer the following 
questions:

Is there a 50 percent or better 
probability that during the period prior 
to December 8, 2009, the Veteran's 
service-connected PTSD, bilateral 
hearing loss, degenerative disc disease 
of the lumbosacral spine, and 
radiculopathy involving the right lower 
extremity were severe enough by 
themselves to render the Veteran unable 
to obtain or maintain any form of 
substantially gainful employment 
consistent with his education and 
occupational background?

Is there a 50 percent or better 
probability that during the period 
beginning June 1, 2013, the Veteran's 
service-connected PTSD, bilateral 
hearing loss, degenerative disc disease 
of the lumbosacral spine, radiculopathy 
involving both lower extremities, 
prostate cancer residuals, and erectile 
dysfunction have been severe enough by 
themselves to render the Veteran unable 
to obtain or maintain any form of 
substantially gainful employment 
consistent with his education and 
occupational background?

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  In 
doing so, it should consider whether the 
case should be forwarded to the Director 
of the VA Compensation Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's 
docket.  It must also must be handled in an expeditious 
manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

